Case 2:17-cv-00222-MCA-MAH Document 92-2 Filed 09/17/20 Page 1 of 2 PagelD: 715

Jonathan James Mioduszewski, in propria persona
11 Walnut Avenue, Cranford, New Jersey, 07016
Tel: 908-276-2001
jonm@yellowbearcleaners.com

April 20, 2020

Julio Gomez, Esq.
Gomez, LLC

152 Paterson Road
Fanwood, NJ 07023-1065

Re : Case No. 17-00222-MCA-MAH , Next Cleaners LLC vs. Mioduszewski, et al.,
Confer as per Judge Hammer

Dear Mr. Gomez,

I write to confer further regarding the service and relevance of subpoenas served as
instructed by the Court, as we await acknowledgement of our March 16" letter, I noticed that
you did not include other emails in your submission to the court, which is most disappointing.

My original position is in line with Judge Hammer’s assessment and ruling in his most
recent text letter. You have provided no basis as to the relevance of your request to generate
substantive facts relevant to your original claims. My position under rule 45 was clear in an e-
mail sent March 3™, 2020 to Quash said subpoenas. | will restate them here as a reminder:

“We specifically reject the subpoena of Nexus Resources (Jonathan J. Mioduszewski,
Partner) as | am not a partner in any such body corporate, and as no such person, Jonathan J
Mioduszewski of Nexus Resources, exists at the mailing location served. Therefore it is impossible
for me to lawfully comply, 45.D.3.1V.”

“We specifically reject the subpoena of Blue Sky Investments (Jonathan J. Mioduszewski,
Partner) as I am not a partner in any such body corporate, and no such person, Jonathan J.
Mioduszewski of Blue Sky Investments, exists at the mailing location served. Therefore it is
impossible for me to lawfully comply. 45.D.3.1V.”

“We reject the subpoena of 'Next Cleaners.com of Westfield (Jonathan J. Mioduszewski,
General Partner)' as it has ceased to exist; once I was exiled from Next Cleaners all internal
agreements related to Next Cleaners business is no longer in operation, 45. D. 3.11.”

“We reject the subpoena of ‘Next Cleaners of Cranford, Ltd (Jonathan J. Mioduszewski,
General Partner)! as it has ceased to exist: once I was exiled from Next Cleaners all internal
agreements related to Next Cleaners business is no longer in operation. 45.D.3.1I].”
Case 2:17-cv-00222-MCA-MAH Document 92-2 Filed 09/17/20 Page 2 of 2 PagelD: 716

Even after making an attempt to cooperate by asking for a basis for the requested
materials you bluntly denied providing any basis for your request. It is my belief that the courts
have a constitution duty to preserve the sacred arena of privacy, and has instituted specific rules
for its protection outside substantive facts. Simply printing subpoenas with random titles and
attempting to serve them does not grant you carte blanche powers over an individual’s privacy,
especially when based with speculations. 45.D.IL.C 1.

Furthermore, documents that you’ ve put on the record had not been authorized by me and
violate my privacy. I also believe you unlawfully obtained a copy of a rent check, among other

materials, outside proper rules of court and evidence, which is yet another item to add to ever
growing case investigation file.

As such, under rule 45.E.11.B, I demand that all unauthorized and non substantive
materials collected by you and your client be sequestered and destroyed immediately. | demand
that you limit the scope and relevancy of your investigation to what is within the frame of your
original infringement claim, as none of these facts are substantive nor present any damageable

items to which relief could be granted as I understand it. These items require to be struck from
the record.

I would also like to add that a three page Notice was sent on March 16th wherein you
have yet to respond about, and your client has yet to act in removing, a slanderous page
monetizing our Trade and Copyright marks on your client’s website. At the time of this writing
the page’s existence is now over 1,350 days. Your expectation of responses when you are not
providing the same is not balanced. Therefore, for the 3 time, cease and desist, remove all our
marks from client’s website. It’s been four years, stop damaging me. Please annex our March
16" letter with your report to the Court.

Regards,

Jonathan James Mioduszewski
In Propia Persona,

ec: Joseph M. Shapiro (via email)
